Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (WO2016138195, rejection using corresponding English document US PN 10,730,790) in view of Chang (US Pub 20140034544). 
Regarding claim 1 and 13: Paulson teaches a coated glass article comprising a glass body having first and second opposite surfaces wherein the first surface is an exterior surface of the body (see abstract, Figures, Col. 21-25) and wherein the surface can comprise side walls and/or bottom of a device containing electrical components (i.e. a 
	The coating is a damage-resistant coating disposed on the first surface (see abstract, Figures) and can be formed by ALD (see Col. 26, lines 38-46). The coating comprises a plurality of layers (see abstract, Figures, Examples) wherein each layer can have a thickness of 0.5-3nm thick (see Col. 7, lines 24-26 and Col. 8, lines 38-40 for example) and wherein each can have the same composition as another of the plurality of layers (Figures, Col. 4, Col. 14, line 25, Examples). 
Paulson fails to teach their coated glass article being a pharmaceutical package or a coated glass vial, however, Paulson does not exclude this either and instead actually teaches that their coated article can be any article that requires some scratch-resistance, abrasion resistance, etc. (see Col. 4, lines 56-58, Col. 27, lines 20-22). 
As Chang clearly suggests that pharmaceutical glass vials desirably have scratch resistance and abrasion resistance (see for example 0080, 0097), it would have been obvious to one having ordinary skill at the time of invention to modify Paulson to include their glass article being a pharmaceutical glass vial to provide scratch resistance and abrasion resistance thereto. 
Regarding claims 2-3 and 4: The coating can comprise a material meeting that claimed (see Col. 4, Examples). 									
Regarding claims 5 and 6: The coating can comprise a total thickness within the range claimed (see Examples). 
Regarding claim 8: A coefficient of friction is not explicitly taught, however, given that the coated glass article meets Applicants’, one having ordinary skill would reasonably 
Regarding claim 9: The glass body can be borosilicate (see Col. 4, line 18 for example).
Regarding claim 10: The first surface can be only partially coated with the coating (see Col. 27, lines 24-34 and Figures). 
Regarding claim 12: The coated glass article can be a coated glass electronic device (i.e. container) (see Figures Col. 4, lines 61-67 bridged to Col 5, line 1-2, Col. 27, lines 16-34). 
Regarding claims 14-15 and 16: The coated glass article can be chemically strengthened glass having a compressive stress and DOL within the ranges claimed (see Col. 22-24). 
Response to Arguments
Applicant’s arguments filed January 25, 2022 have been considered but are not persuasive.
	Applicants continue to argue against it being obvious to modify Paulson to be a glass vial in view of Chang because making Paulson a glass vial would render Paulson unsatisfactory for its intended purpose as Paulson’s intended purpose is providing stacks having a number of bi-layers or multi-layers to form articles or be employed therein and modifying Paulson to be a glass vial would eliminate the stacks.
The Examiner maintains that this is not persuasive. 

Specifically, it was discussed in the Office Action and in the previous remarks to arguments that Paulson does teach a glass article coated with an ALD stack. Although Paulson fails to teach their coated article being specifically a pharmaceutical package or a coated glass vial, Paulson does not exclude this and instead actually teaches that their coated article can be any article that requires some scratch-resistance, abrasion resistance, etc. (see Col. 4, lines 56-58, Col. 27, lines 20-22). 
As Chang clearly suggests that pharmaceutical glass vials desirably have scratch resistance and abrasion resistance (see for example 0080, 0097), it would have been obvious to one having ordinary skill at the time of invention to modify Paulson to include their article (i.e. glass article coated with the ALD stack) being a pharmaceutical glass vial to provide scratch resistance and abrasion resistance thereto. 
	As such, the modification would not be eliminating the stacks of Paulson. Instead, it would just be modifying what type of article the coated glass would be. 
	Although Applicants, in their most recent arguments, argue against the Office’s reliance of Paulson’s disclosure that their article can be “any article that requires some… scratch-resistance, abrasion resistance…” because this is merely a partial statement in Paulson’s paragraph that ignores the remainder of the paragraph wherein one having ordinary skill would understand Paulson’s intended purpose is to a display, architectural articles, transportation articles, appliance articles and the like, this is not persuasive. 


    PNG
    media_image1.png
    191
    544
    media_image1.png
    Greyscale

As shown above, although Paulson does discuss that their articles “may” be a display, architectural articles, transportation articles, appliance articles and the like, Paulson clearly states that it can instead (ie. the “or” in the paragraph) “any article” that may require abrasion resistant, scratch resistance, etc. Given that Chang clearly suggests that pharmaceutical glass vials desirably have scratch resistance and abrasion resistance, it would have been obvious to one having ordinary skill at the time of invention to modify Paulson to include their article being a pharmaceutical glass vial to provide scratch resistance and abrasion resistance thereto. 
Applicants also appear to be arguing, in their most recent arguments, that one having ordinary skill would not combine the references because Paulson is teaching a stack on glass while Chang’s pharmaceutical container is directed to having a persistent layer homogeneity in glass, but this is not persuasive. 


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784